             Case 1:20-cv-07618-CM Document 4 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 REGINA LEWIS,
                                   Plaintiff,
                       -against-                           1:20-CV-7618 (CM)

 UNITED STATES DISTRICT JUDGE                              CIVIL JUDGMENT
 KENNETH M. KARAS,
                                   Defendant.

       Pursuant to the order issued September 17, 2020, dismissing this action without

prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice to the pending action under docket number 1:20-CV-7532 (CM). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be

taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:      September 17, 2020
             New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
